Citation Nr: 0927828	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-40 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from December 1965 to September 1967, to include a tour 
of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Rating Decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for essential hypertension, and 
granted service connection for peripheral neuropathy for both 
the right and left lower extremities with noncompensable 
evaluations.

This matter was previously before the Board in December 2008.  
At that time, the Board remanded the Veteran's claims for 
service connection for hypertension and nephropathy for new 
examinations.  By way of an April 2009 rating decision, the 
RO granted service connection for nephropathy.  The grant of 
service connection for that condition was a full grant of 
benefits for the matter on appeal, and as such, the issue of 
entitlement to service connection for nephropathy is no 
longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for 
hypertension as secondary to his type II diabetes mellitus 
must again be remanded.

In the December 2008 remand, the Board noted that the April 
2005 examiner came to two contradictory conclusions as to 
whether or not his hypertension is secondary to his diabetes.  
The examiner made an initial finding that his "diabetes is 
not related to his hypertension or vice versa."  In an 
addendum, the examiner added that "[i]n this Veteran[']s 
case his [hypertension diagnosis] was made 1 year after being 
diagnosed with diabetes.  In this case it can be assumed (at 
least as likely as not) that his hypertension had some 
relationship to his diabetic condition."  Based on the 
apparent conflict between the examination report and the 
addendum, which were both written by the same examiner, the 
Board remanded the matter for a new examination to determine 
if the Veteran's hypertension is secondary to his diabetes.  
In the request for a new examination, the Board requested a 
full and complete rationale for all opinions expressed in the 
examination report.

VA provided a new examination for the Veteran in March 2009.  
The March 2009 examiner opined that the Veteran's 
hypertension is not secondary to his diabetes.  
Unfortunately, the examiner did not provide a sufficient 
explanation for his conclusion.  Even more problematic is the 
fact that the examiner's statements raise more questions than 
they answer.  The particular points that need clarification 
are discussed below.  Accordingly, this matter must be 
remanded to the examiner for clarification of his findings 
concerning the etiology of the Veteran's hypertension.

The Board notes three particular issues with the examiner's 
opinion that need clarification.  First, the examiner found 
that the Veteran's nephropathy was due to his diabetes based 
on the fact that the nephropathy began after the diagnosis of 
diabetes; in contrast, he found that the Veteran's 
hypertension was not due to his diabetes, despite the fact 
that his diabetes also predated his hypertension.  The 
examiner does not explain this distinction.  The Board is 
left wondering why, if both hypertension and nephropathy were 
diagnosed following the Veteran's diabetes diagnosis, the 
timing is sufficient to support a finding that nephropathy is 
secondary to diabetes, but the timing is not sufficient to 
support a finding that hypertension is secondary to diabetes?

Second, as a basis for his conclusion that the Veteran's 
hypertension was not secondary to diabetes, the examiner 
stated that "[a] review of the [V]eteran's blood pressures 
over the past 3 years in CPRS records is stable with a rare 
elevation."  The examiner provides no explain as to how the 
stability of the Veteran's blood pressure during this period 
is related to the etiology of his hypertension.  

Finally, the examiner gives no explanation as to why he only 
addressed the Veteran's blood pressure over the past three 
years (i.e., beginning in 2006), when the Veteran was 
diagnosed in 2004.  

Due to the confusion brought on by the March 2009 examination 
report, and the lack of clear rationale for the opinion, a 
new examination and opinion is in order.  If clarifying the 
three problems noted above serves to provide a clear 
rationale for any conclusion reached the examiner should do 
so.  

The Board also notes that in the December 2008 remand, the 
Board requested that the RO contact the Veteran to determine 
if his December 2005 VA Form 9 Appeal was meant to be a 
notice of disagreement with his initial evaluation for 
peripheral neuropathy of the lower extremities, as it 
addressed his peripheral neuropathy symptomatology.  In a 
February 2009 letter to the Veteran, the RO somewhat 
ambiguously asked the Veteran to inform the RO if he was 
claiming any conditions other than hypertension and 
nephropathy.  The Veteran subsequently submitted a July 2009 
written brief presentation claiming that "the [V]eteran's 
neuropathy may merit a higher rating as he has developed a 
number of serious foot infections, including osteomyelitis, 
because he could not feel nails stuck into his feet."

The Board finds that the July 2009 statement clarifies the 
contention in the December 2005 Form 9, and therefore the 
December 2005 Form 9 should be treated as a notice of 
disagreement with the initial evaluations of the Veteran's 
neuropathy of the lower extremities granted in the May 2005 
rating decision.  No SOC has been issued following the 
Veteran's notice of disagreement.  The Court of Appeals for 
Veterans Claims has held that where an NOD has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Thus these claims 
are being remanded for issuance of a statement of the case 
and to give the appellant the opportunity to complete an 
appeal.  38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. 
App. at 240-41; 38 C.F.R. § 19.26 (2008).


Accordingly, the case is REMANDED for the following action:

Service Connection for Hypertension

1.  The RO should return the Veteran's 
claims folder to the examiner who 
completed the March 2009 examination 
report, if this is possible. (If this is 
not possible, another examination should 
be found.)  The examiner is requested to 
review the file, noting particularly the 
points of confusion discussed above in 
this remand, and, thereafter, to provide 
an opinion, with clear, detailed 
supporting rationale, as to whether or not 
the veteran's hypertension is at least as 
likely as not related to his diabetes 
mellitus.  If clarifying the three 
problems noted above serves to provide a 
clear rationale for any conclusion 
reached, then the examiner should do so.  

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
with regard to this issue unless he is 
notified.  



Increase Ratings for Peripheral Neuropathy

3.  The RO should furnish the Veteran and 
his service representative an appropriate 
SOC and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issues of 
entitlement to increased initial 
evaluations for peripheral neuropathy of 
the left and right lower extremities.  
These issues should be returned to the 
Board for appellate review only if he 
files a timely substantive appeal 
following the issuance of an SOC.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The Veteran is advised 
that at least in part the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice that, pursuant to 38 
C.F.R. 
§ 3.655, his claim may be denied in the event he fails to 
cooperate by attending the requested VA examination.

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

